946 So.2d 619 (2007)
Howard C. HICKEY, Appellant,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-3307.
District Court of Appeal of Florida, First District.
January 9, 2007.
Howard C. Hickey, pro se, Appellant.
Charlie Crist, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Howard Hickey appeals an order denying his motion for relief from an order imposing a lien on his inmate trust account to recoup filing fees and costs. The lien was imposed in connection with a mandamus proceeding in which Hickey challenged the outcome of a prison disciplinary proceeding that resulted in a forfeiture of gain-time. Appellee concedes error, correctly acknowledging that Hickey's claim constituted a "collateral criminal proceeding," and that there was thus no statutory authority to impose a lien. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005); Wagner v. McDonough, 927 So.2d 216 (Fla. 1st DCA 2006).
Accordingly, the order denying Hickey's motion is reversed, and the matter is remanded to the lower tribunal with directions to dissolve the lien and direct the reimbursement of any funds withdrawn pursuant thereto.
REVERSED AND REMANDED.
BENTON, VAN NORTWICK, and POLSTON, JJ., concur.